Exhibit 10.2

 

UNIFIRST CORPORATION

SECOND AMENDMENT TO THE

 

UNIFIRST CORPORATION

 

AMENDED 1996 STOCK INCENTIVE PLAN

In accordance with the provisions of Section 12 of the UniFirst Corporation 1996
Amended Stock Incentive Plan (the “Plan”), the Plan is hereby amended as
follows:

 

1.

Section 1 of the Plan is hereby amended by inserting the following new defined
term after the defined term “Incentive Stock Option” contained therein:

“‘Non-Employee Director’ means a member of the Board who is not also an employee
of the Company or any Subsidiary.”

 

2.

Section 2(b)(i) of the Plan is hereby amended by deleting the phrase “the
officers and other employees” contained therein and substituting the following
in lieu thereof:

“the Non-Employee Directors, officers and other employees”

 

3.

Section 3(d) of the Plan is hereby amended by deleting the phrase “employees of
another corporation who become employees” contained therein and substituting the
following in lieu thereof:

“directors or employees of another corporation who become directors or
employees”

 

4.

Section 4 of the Plan is hereby amended by deleting the phrase “such officers
and other employees” contained therein and substituting the following in lieu
thereof:

“such Non-Employee Directors, officers and other employees”

 

5.

Section 5 of the Plan is hereby amended by deleting the date November 5, 2006
contained in the third paragraph of said section and substituting the following
in lieu thereof:

“July 12, 2011”

 

6.

Section 5 of the Plan is hereby amended by deleting subsection (b) and
substituting the following in lieu thereof:

 

“(b)

Stock Options Granted to Non-Employee Directors.

 

 

(i)

Grant of Options.

(A)      Each Non-Employee Director who is serving as a Director of the Company
on the third business day after each annual meeting of stockholders, beginning
with the 2004 annual meeting, shall be granted on such day a Non-Qualified Stock
Option to acquire a number of shares of Stock determined by the Committee for
such year.

(B)      The exercise price per share for the Stock covered by a Stock Option
granted under this Section 5(b) shall be equal to the Fair Market Value of the
Stock on the date the Stock Option is granted.

(C)      The Committee, in its discretion, may grant additional Non-Qualified
Stock Options to Non-Employee Directors. Any such grant may vary among
individual Non-Employee Directors.

 

(ii)

Exercise; Termination.

(A)      Unless otherwise determined by the Committee, an Option granted under
this Section 5(b) shall be exercisable in full on the grant date. An Option
issued under this Section 5(b) shall not be exercisable after the expiration of
ten years from the date of grant.

(B)      Options granted under this Section 5(b) may be exercised only by
written notice to the Company specifying the number of shares to be purchased.
Payment of the full purchase price of the shares to be purchased may be made by
one or more of the methods specified in Section 5(a)(iv). An optionee shall have
the rights of a stockholder only as to shares acquired upon the exercise of a
Stock Option and not as to unexercised Stock Options.

(iii) Non-transferability of Options. No Option granted under this Section 5(b)
shall be transferable by the optionee otherwise than by will or by the laws of
descent and distribution and all such Options shall be exercisable, during the
optionee’s lifetime, only by the optionee. Notwithstanding the foregoing, the
Committee may permit the optionee to transfer, without consideration for the
transfer, his Options to members, of his immediate family, or to trusts for the
benefit of such family members, and to partnerships in which such family members
are the only partners, provided that the transferee agrees in writing with the
Company to be bound by all of the terms and conditions of this Plan and the
applicable option agreement.”

 

 

7.

Section 6(b) of the Plan is hereby amended by deleting the phrase “any officers
or other employees” contained therein and substituting the following in lieu
thereof:

“any Non-Employee Directors, officers or other employees”

 

8.

Section 7(a) of the Plan is hereby amended by deleting the phrase “any officers
or other employees” contained in the first sentence therein and substituting the
following in lieu thereof:

“any Non-Employee Directors, officers or other employees”

 

9.

Section 7(a) of the Plan is hereby further amended by deleting the phrase
“continuing employment” contained in the third sentence therein and substituting
the following in lieu thereof:

“continuing employment (or other service relationship)”

 

10.

Section 7(d) of the Plan is hereby amended by deleting the phrase “termination
of employment” contained in the second and third sentences therein and
substituting the following in lieu thereof (in both places):

“termination of employment (or other service relationship)”

 

11.

Section 8(a) of the Plan is hereby amended by deleting the phrase “any officers
or other employees” contained therein and substituting the following in lieu
thereof:

“any Non-Employee Directors, officers or other employees”

 

12.

Section 9(a) of the Plan is hereby amended by deleting the phrase “any officers
or other employees” contained therein and substituting the following in lieu
thereof:

“any Non-Employee Directors, officers or other employees”

 

13.

Section 9(d) of the Plan is hereby amended by deleting the phrase “termination
of employment” contained twice therein and substituting the following in lieu
thereof (in both places):

“termination of employment (or other service relationship)”

 

14.

Section 9(e) of the Plan is hereby amended by deleting the phrase “termination
of employment” contained therein and substituting the following in lieu thereof:

“termination of employment (or other service relationship)”

 

15.

Section 16 is hereby amended by inserting the following sentence at the end of
such section:

“Unless sooner terminated as herein provided, the Plan shall terminate on
January 8, 2012 and no award shall be granted under the Plan on and after such
date.”

 

 

16.

This amendment shall be effective upon approval by the stockholders of UniFirst
Corporation.

 

17.

Except as herein above provided, the Plan is hereby ratified, confirmed, and
approved in all respects.

 

Approved by the Board of Directors: November 24, 2003

 

Approved by the Shareholders of UniFirst Corporation: January 13, 2004

 